DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20110312130 A1; Lee) in view of Lin et al. (US 20160214857 A1; Lin).
Regarding claim 27, Lee discloses a …device package , comprising: a redistribution layer (RDL) structure  (Fig. 1, 110-112; ¶57); a first semiconductor component (Fig. 1,  135; ¶56) disposed over the RDL structure; a second semiconductor component (Fig. 1,  235; ¶62) disposed over the first semiconductor component; a first wire  (Fig. 1,  155; ¶60) electrically connected to the first semiconductor component (Fig. 1,  135; ¶56); and a second wire (Fig. 1, 250; ¶63) electrically connecting the first semiconductor component and the second semiconductor component through the first wire, wherein the second wire is free from contacting a molding material (Fig. 1, 160; ¶61).  
Although Lee is silent on the package being a sensing device package. The focus of the Lee reference is a generic  packaging configuration, useful for any suitable purpose, including sensing packages.
Lin discloses a wire bonded device package (Fig. 6, 250; ¶92) configured to be a sensing device package.
Before the effective filing date, it would have been obvious to one having ordinary skill in the art to make the package a sensing package for making a MEMS or other active or passive sensors responsive to various external stimuli.
Regarding claim 28, Lee in view of Lin discloses the sensing device package of claim 1, further comprising an encapsulant (Fig. 1, 160; ¶61 Lee) encapsulating the first semiconductor component  (Fig. 1,  135; ¶56 Lee) and the first wire (Fig. 1,  155; ¶60 Lee), wherein a surface of the first wire is exposed from the encapsulant.  
Regarding claim 29, Lee in view of Lin discloses the sensing device package of claim 28, wherein the second wire (Fig. 1, 250; ¶63 Lee) is spaced apart from the encapsulant (Fig. 1, 160; ¶61 Lee) and exposed to air (Fig. 6, 240;¶90 Lin).  
Before the effective filing date, it would have been obvious to one having ordinary skill in the art to have the chamber of Lin for making an acoustic chamber when the sensor chip is a MEMS microphone.

Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to leave the space around the sensor free of encapsulant so as not to interfere with its sensing ability.
Regarding claim 30, Lee in view of Lin discloses the sensing device package of claim 29, wherein the surface of the first wire (Fig. 1,  155; ¶60 Lee) comprises a portion uncovered by the first wire and the encapsulant (Fig. 1, 160; ¶61 Lee).  
Regarding claim 31, Lee in view of Lin discloses the sensing device package of claim 27, wherein the second wire (Fig. 1, 250; ¶63 Lee) contacts a flat surface of the first wire (Fig. 1,  155; ¶60 Lee).  
Regarding claim 32, Lee in view of Lin discloses the sensing device package of claim 31, wherein the first wire (Fig. 1,  155; ¶60 Lee) further has a side surface angled with the flat surface, and the side surface and the flat surface of the first wire have different surface roughness (due to polishing to reveal the surface of wire 155 ¶91).  
Lee discloses (¶91) the wire 155 may be exposed by chemical mechanical polishing (CMP), etch back, laser drilling, deep etch. These processes will cause the exposed portion to have a different surface roughness than a portion that is not exposed.
Regarding claim 36, Lee in view of Lin discloses the sensing device package of claim 27, wherein the second semiconductor component (Fig. 6, 154; ¶92 Lin) comprises a sensing component, and the first semiconductor component (Fig. 6, 124;¶90 Lin) is configured to control (ASIC) the sensing component.  
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to configure the first component to be a sensing component and the second component to be a controller for making a MEMS microphone. Support for this conclusion is found in US 20200084550 A1 which discloses that ASIC chips are used to manage the MEMS microphone.
Claim 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20110312130 A1; Lee) in view of Lin et al. (US 20160214857 A1; Lin), and further in view of Kim et al. (US 8026589 B1; Kim).
Regarding claim 33, Lee in view of Lin discloses the sensing device package of claim 31, wherein the first wire has a horizontal segment connected to the flat surface and a vertical segment connected to the horizontal segment and farther from the flat surface than the horizontal segment, and a line width of the horizontal segment is less than a line width of the vertical segment.  
Lee discloses (¶91) the wire 155 may be exposed by chemical mechanical polishing (CMP), etch back, laser drilling, deep etch. These processes will cause the exposed portion to have a different smaller lie width than a portion that is not exposed to CMP.
Kim discloses a device package wherein a first wire has a horizontal segment (Fig. 7, 132 ; column 11 lines 43-67 Kim) connected to the flat surface and a vertical segment (Fig. 7, 130 portion connected to pad 122 ; column 11 lines 43-67 Kim) connected to the horizontal segment and farther from the flat surface than the horizontal segment, and a line width of the horizontal segment is less than a line width of the vertical segment (due to grinding).  
Criticality for the forming the wire to have a horizontal segment and a vertical segment has not been established by the applicant. Shaping the wire to have these features would not change the wires operation. Therefore, before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to change the shape of the wire as a matter of choice which a person of ordinary skill in the art would have found obvious in the absence of persuasive evidence that the particular configuration of the claimed wire is significant. (MPEP 2144.04 IV B)
Regarding claim 34, Lee in view of Lin discloses the sensing device package of claim 27, further comprising an adhesion layer (Fig. 1,  230; ¶62 Lee) disposed between the first semiconductor component (Fig. 1,  135; ¶61 Lee) and the second semiconductor component (Fig. 1,  235; ¶620 Lee) but is silent on and partially covering a side end surface of the second semiconductor component.  
Kim discloses a semiconductor package comprising an adhesion layer (Fig. 6, 603; column 11 lines 30-42) disposed between the first semiconductor component (Fig. 6, 110; column 11 lines 43-67) and the second semiconductor component (Fig. 6, 601; column 11 lines 30-42) and partially covering a side end surface of the second semiconductor component.  
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the adhesion layer partially covering a side end surface of the second semiconductor component to add stability to the connection of the second semiconductor component to the lower layer.
Regarding claim 35, Lee in view of Lin and Kim discloses the sensing device package of claim 34, wherein the adhesion layer (Fig. 1,  230; ¶62 Lee) is free from being covered by the molding material  (Fig. 1, 160; ¶61 Lee).  
Regarding claim 37, Lee in view of Lin discloses the sensing device package of claim 27, but is silent on further comprising: an encapsulant (Fig. 1,  160; ¶61 Lee) covering the first semiconductor component (Fig. 1,  135; ¶56 Lee) and the first wire (Fig. 1,  150; ¶60 Lee), wherein a flat surface of the first wire is exposed from the encapsulant;  and an adhesion layer (Fig. 1,  230; ¶62 Lee) disposed between the first semiconductor component (Fig. 1,  135; ¶56 Lee) and the second semiconductor component (Fig. 1,  235; ¶62 Lee) …wherein the second wire (Fig. 1, 250; ¶63 Lee) contacts the flat surface of the first wire, and wherein the second semiconductor (Fig. 6, 154; ¶92 Lin) component comprises a sensing component (MEMS), and the first semiconductor component (Fig. 6, 124;¶90 Lin) is configured to control (ASIC) the sensing component.
Lee in view of Lin is silent on and partially covering a side end surface of the second semiconductor component, 
At issue is the bonding configuration using known adhesive layers and wiring shapes capable of use by one having ordinary skill in the art. 
Kim discloses a semiconductor package comprising an adhesion layer (Fig. 6, 603; column 11 lines 30-42) disposed between the first semiconductor component (Fig. 6, 110; column 11 lines 43-67) and the second semiconductor component (Fig. 6, 601; column 11 lines 30-42) and partially covering a side end surface of the second semiconductor component.  
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the adhesion layer partially covering a side end surface of the second semiconductor component to add stability to the connection of the second semiconductor component to the lower layer; to configure the first component to be a sensing component and the second component to be a controller for making a MEMS microphone. Support for this conclusion is found in US 20200084550 A1 which discloses that ASIC chips are used to manage the MEMS microphone.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 38-46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 20160214857 A1; Lin).
Regarding claim 38, Lin discloses a sensing device package, comprising: a semiconductor component (Fig. 6, 124;¶92) ; a sensing component (Fig. 6, 154;¶48 microphone) disposed over and electrically connected to the semiconductor component; and a lid (Fig. 6, 238;¶91) defining a cavity for accommodating the sensing component, wherein an entirety of the lid is disposed above the semiconductor component.  
Regarding claim 39, Lin discloses the sensing device package of claim 38, further comprising a dielectric structure (Fig. 6, 214/224/228;¶92) encapsulating the semiconductor component (Fig. 6, 124;¶92), wherein the lid (Fig. 6, 238;¶91) is disposed on the dielectric structure to define the cavity  (Fig. 6, 240;¶90).  
Regarding claim 40, Lin discloses sensing device package of claim 39, further comprising an electrical connection member (Fig. 6, 226;¶92) electrically connected to the semiconductor component (Fig. 6, 124;¶92), wherein the electrical connection member comprises a portion exposed from the dielectric structure (Fig. 6, 214/224/228;¶92) and exposed to the cavity (Fig. 6, 240;¶90).  
Regarding claim 41, Lin discloses the sensing device package of claim 40, wherein the dielectric structure (Fig. 6, 214/224/228;¶92) comprises a first dielectric layer (Fig. 6, 224;¶92) and a second dielectric layer (Fig. 6, 228;¶92) on the first dielectric layer, and the electrical connection member  (Fig. 6, 226;¶92) penetrates through the first dielectric layer and the second dielectric layer and exposed to the cavity (Fig. 6, 240;¶90).  
Regarding claim 42, Lin discloses the sensing device package of claim 38, further comprising a first wire (Fig. 6, 236;¶92) disposed in the cavity (Fig. 6, 240;¶90) and electrically connecting the semiconductor component (Fig. 6, 124;¶92) and the sensing component (Fig. 6, 154; ¶48 microphone).  
Regarding claim 43, Lin discloses the sensing device package of claim 42, further comprising a second wire  (Fig. 6, within a second wiring layer 226; ¶92 may include additional conductive and insulating layers) disposed outside (Beneath the wiring layer displayed by the figure) of the cavity and electrically connecting the first wire (Fig. 6, 236;¶92) and the semiconductor component (Fig. 6, 124;¶92) .  
Examiner would like to note that conductive redistribution layers, lines, traces, plugs, conductive vias, and conductive pillars are wires.  In the art distinction is made between a wired bond (or bond wire) and a wire.
Regarding claim 44, Lin discloses the sensing device package of claim 42, further comprising: a redistribution layer (RDL) structure (Fig. 1, PCB 52; ¶37 traces within layers of 52) on which the semiconductor component (Fig. 6, 124;¶92) is disposed; and a second wire (Fig. 6, 198; ¶66) disposed outside of the cavity and electrically connecting the first wire (Fig. 6, 236;¶92) and the RDL structure.  
Lin’s package is configured so that the wire 236 would connect to PCB 52 when the package is coupled to it. As can be seen in figure 1, PCB 52 functions as a redistribution structure by routing signals between packages through redistribution wiring lines 54 (traces).
Examiner would like to note that conductive redistribution layers, lines, traces, plugs, conductive vias, and conductive pillars are wires.  In the art distinction is made between a wired bond (or bond wire) and a wire.
Regarding claim 45, Lin discloses the sensing device package of claim 38, further comprising: an encapsulant  (Fig. 6, 214/224/228;¶92) covering the semiconductor component (Fig. 6, 124;¶92); and an adhesion layer (Fig. 6, 234;¶92) disposed on the encapsulant and exposed to the cavity (Fig. 6, 240;¶90).  
Regarding claim 46, Lin discloses the sensing device package of claim 38, further comprising: an encapsulant  (Fig. 6, 214/224/228;¶92) covering the semiconductor component (Fig. 6, 124;¶92), wherein the lid (Fig. 6, 238;¶91) is disposed on the encapsulant to define the cavity (Fig. 6, 240;¶90); a wire (Fig. 6, 236;¶92) disposed in the cavity and electrically connecting the semiconductor component and the sensing component  (Fig. 6, 154;¶48 microphone); and an adhesion layer (Fig. 6, 234;¶92) disposed on the encapsulant and exposed to the cavity.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816